Citation Nr: 0911262	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-34 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left knee injury and fracture of 
the left fibula.  

2.  Entitlement to a disability rating in excess of 10 
percent prior to March 27, 2008 and in excess of 20 percent 
thereafter for residuals of a left ankle and foreleg injury.  

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
back disorder including as secondary to a left leg injury 
and, if so, whether service connection is warranted. 

4.  Entitlement to service connection for depression 
including as secondary to left knee injury and fracture of 
the left fibula. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982 and from September 1989 to August 1990. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In July 2008, the RO granted an increased rating from 10 to 
20 percent for residuals of a left ankle and foreleg injury, 
effective March 27, 2008.  

The issues of increased ratings for the left knee and left 
fibula, the left ankle and foreleg, and for service 
connection for a back disorder and depression are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  In June 2002, the RO denied service connection for a back 
disorder including as secondary to left leg injuries.  The 
Veteran did not express disagreement within one year, and the 
decision became final.  

2.  Evidence received since June 2002 is relevant to the same 
claim.  The evidence is new, not cumulative, relates to 
previously unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  A June 2002 RO decision that denied service connection 
for a back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2008). 

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting the petition to reopen a 
final disallowed claim for service connection for a back 
disorder, the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

In June 2002, the RO denied service connection for a back 
disorder including as secondary to disabilities of the left 
ankle and left knee because a VA examination noted no 
abnormalities of the back including any related to the left 
knee and ankle.  Further, the RO found no evidence of 
treatment for back symptoms in service.  In November 2002, 
the Veteran expressed disagreement with portions of the 
decision related to other disabilities but not with the 
decision on service connection for the back disorder.  He did 
not otherwise express disagreement within one year and the 
decision became final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 3.104 (2008).  

The RO received the Veteran's petition to reopen the claim in 
May 2006. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board must first address whether the Veteran has 
presented a new claim or whether the claim is one to reopen.  
In that regard, a change in diagnosis or specificity of the 
claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Since June 2002, the RO received statements from the Veteran 
and records of VA medical and chiropractic treatment.  In 
correspondence in May 2006 and July 2006, the Veteran stated 
that a VA physician had recently measured a difference in the 
length of his right and left legs and had told him that the 
discrepancy may be related to injuries of the left leg.   In 
April 2006, a VA podiatrist noted that the Veteran's left leg 
was two and five-eighths inches shorter than his right leg.  
While noting a history of a left ankle fracture, the 
podiatrist did not comment on the cause for the leg length 
difference.  He also noted that the Veteran complained of 
back pain but did not explicitly relate the back symptoms to 
the leg length deficit.  In May 2007, a domiciliary physician 
noted "back pain: leg length descrep.: has shoe lift."  He 
diagnosed lumbar radiculopathy and advised the Veteran to 
undergo a magnetic resonance image, which the Veteran 
refused.  In November 2007, a VA chiropractor noted the 
history of left leg injury and the leg length difference.  
Although an X-ray of the spine was normal, the chiropractor 
diagnosed bilateral SI joint rotary and lumbar segmental 
joint dysfunction.  The chiropractor did not comment on the 
etiology of the back disorder or whether the leg injury or 
leg length difference aggravated the disorder. 

The Board first concludes that the Veteran has not submitted 
a new claim but rather continues to seek service connection 
for chronic back pain that he relates to injuries of his left 
leg and ankle.  No diagnoses of a chronic condition were of 
record in June 2002.  However, as the manifestations of back 
pain are the same as that expressed in the earlier claim, the 
Board concludes that the Veteran's correspondence in May 2006 
is a petition to reopen a final disallowed claim and that new 
and material evidence is required.  

The Board further concludes that the evidence received since 
June 2002 is new because it was not previously considered by 
VA adjudicators.  The evidence is material because it 
provides a diagnosis of a chronic back disorder and suggests 
the possibility of a relationship between the disorder and a 
leg length discrepancy and suggests that the leg length 
difference may be related to service-connected residuals of 
left leg injuries.  The evidence must be considered credible 
for the purposes of reopening a disallowed claim.  Therefore, 
and to this extent only, the Board grants the petition to 
reopen the claim for service connection for a back disorder.  




ORDER

The final disallowed claim for service connection for a back 
disorder is reopened, and to that extent only, the appeal is 
allowed.  


REMAND

The Veteran contends that his service-connected disabilities 
of the left knee and left ankle are more severe than are 
contemplated by the current ratings.  He contends that a back 
disorder and a depressive disorder are secondary to his left 
knee and ankle disabilities. 

In a May 2006 statement, the Veteran reported that he had 
applied for Social Security Administration (SSA) disability 
benefits and was waiting for adjudication.  In a March 2007 
VA social worker interview, the Veteran reported that he had 
been denied SSA benefits but that he had appealed.  An April 
2008 electronic record shows that the Veteran was awarded SSA 
disability benefits effective January 1, 2006.   There is no 
indication of the identity of the disabilities for which SSA 
granted benefits, and no adjudicative or supporting medical 
records have been obtained.  Although generally VA is not 
bound by that determination, it is pertinent to the claims.  
Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because 
the SSA's decision and the records upon which the agency 
based its determination may be relevant to VA's adjudication 
of his pending claims, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 
38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 
20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board refers to the previous discussion of new and 
material evidence of a back disorder.  VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

Here, there is no evidence of a back disorder in service, but 
there is medical evidence of a lumbar spine disorder and 
evidence suggesting that residuals of the Veteran's service-
connected left knee and ankle injuries may be related to a 
leg length difference and may have resulted in or aggravated 
a back disorder.  However, the medical evidence is 
insufficient to decide the claim, and an additional 
examination is necessary.  38 C.F.R. § 3.159 (2008).  
Moreover, updated findings regarding the service-connected 
disabilities of the left knee and ankle should be provided as 
part of the examination.  

Records of VA psychiatric examinations in 1994, 1998, and 
2002 showed diagnoses of depression related to relationship, 
social, and financial causes.  In February 2006, a VA 
psychiatrist also noted physical illness as an Axis IV 
problem that may affect the diagnosis and treatment of the 
Veteran's mental disorder.  In a March 2006 treatment reports 
and in many subsequent monthly reports, the psychiatrist 
listed an Axis I diagnosis of mood disorder secondary to 
medical concerns.  She did not identify the specific medical 
concerns contributing to the mental disorder, although the 
records show recurrent treatment for service-connected left 
knee and ankle disorders as well as other nonservice-
connected diseases.  The most recent psychiatric outpatient 
treatment report is in December 2006.  There are brief 
entries that suggest further psychiatric treatment was 
provided at a VA post-traumatic stress disorder clinic.  

The Board concludes that there is medical evidence of 
diagnosed depression and mood disorder and comments by 
examiners that suggest a possible relationship to unspecified 
medical concerns.  An additional mental health examination is 
necessary to determine the Veteran's current psychiatric 
diagnosis and whether the Veteran's service- connected leg 
disorders caused or aggravated the depressive or mood 
disorder.  38 C.F.R. § 3.159 (2008).  

Furthermore, VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Therefore, 
the RO should request VA medical records pertaining to the 
veteran that are dated from March 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration adjudicative and 
supporting medical records related to an 
award of disability benefits to the 
Veteran.  Associate any records received 
with the claims file. 

2.  Request all VA records of medical 
treatment since March 2008 including 
records of any psychiatric care.  
Associate any records received with the 
claims file.  

3.  Schedule the veteran for a VA 
orthopedic examination.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide a current evaluation of 
the left knee and left ankle disorders.  
Request that the examiner provide an 
evaluation of the veteran's lumbar spine 
and leg length difference.  Request that 
the examiner provide an opinion whether a 
leg length difference is a residual of 
the left knee or ankle injuries and 
whether the lumbar spine deficit is at 
least as likely as not related to or 
aggravated by the residuals of a left 
knee or left ankle injury or related to 
any other aspect of service.  

4.  Schedule the Veteran for a VA 
psychiatric examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner evaluate the Veteran's 
depressive and mood disorders and provide 
an opinion whether either disorder is 
related to or aggravated by the Veteran's 
residuals of left knee or left ankle 
injuries or any other aspect of service.  

5.  Then, after conducting any other 
development deemed necessary, 
readjudicate the claims for increased 
ratings for  residuals of a left knee 
injury and fracture of the left fibula, 
residuals of a left ankle and foreleg 
injury, and service connection for a back 
disorder and depression.  If any decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


